DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to the amendment of 11/16/2021 from which Claims 17, 19-20, 24-25, 29-30 and 32-34 are pending of which Claims 17, and 33 are amended and claim 34 was added.  Claims 1-16, 18, 21-23, 26-28 and 31 are cancelled.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 11/16/2021.   
Claim Rejections - 35 USC § 112(a)
Claims 17, 19-20, 24-25, 29-30 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Regarding Claims 17, 19-20, 24-25, 29-30 and 32, Claim 17 has a first recitation of “. . . wherein the base layer is a soft metal layer which includes a composition material of titanium . . .”  This recitation lacks description in the specification of including a composition material.  The specification describes at page 10, lines 20-25 and page 13, line 15 in steps S340 and S440, a base layer is applied.  In one embodiment, the base layer includes a titanium layer or an aluminum layer.  However, the base layer can include other components, such as silver, nickel, and steel in which the base layer is a soft metal layer that adheres the substrate to a subsequent sputtered coating.  This is not a description of a soft metal layer which includes composition material of titanium rather the description is of a base layer that includes a titanium layer or aluminum layer.  There is no description of any “composition material”.  In accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘base layer is a soft metal layer which includes a composition material of titanium’ in the application as filed."  
A second recitation of Claim 17 is “. . . where the number of sputtered targets includes at least one of a titanium or aluminum or copper material . . .”  The specification as filed from the U.S. Patent Application publication of 2018/0245197 describes at ¶s 0048-0050 and as in the specification as filed at p.15, LL13-15; p.2, L19; p.3, L9; p.4, LL3-5; p.7, L3-10; p.10, LL21-23; p.15, Ll5; p.28, L14; and Figs. 1B, 4, 5 and 9, and magnetron sputtering for the sputtered material from the first target 
A third recitation of “. . . the treated and coated part yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the automotive trim piece that is absent of colorant dyes . . .”  The application as filed 
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the 
Claim 33 recites “. . . wherein the base layer includes an alternate composition material different than titanium such as aluminum, silver, nickel or steel.”  The description in the specification as filed at page 10, lines 21-24, and is a base layer is applied. In one embodiment, the base layer includes a titanium layer or an aluminum layer. However, the base layer can include other components, such as silver, nickel, and steel in which the base layer is a soft metal layer that adheres the substrate to a subsequent sputtered coating.”  This description is not of any material replacing titanium other than aluminum but rather that silver, nickel and steel can be included.  As noted above according to MPEP § 2163 persons skilled in the art would not recognize in the .     
Regarding Claim 34 a first recitation is “. . . a base layer adhered to the plastic substrate, wherein the base layer is a soft metal layer which is a composition of substantially titanium, aluminum or copper . . .”  A second recitation is “. . . where the number of sputtered targets includes at least one of a titanium or aluminum or copper material . . .”  A third recitation is “. . . the treated and coated part yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the automotive trim piece that is absent of colorant dyes . . .”  The second and third recitations fail to comply with the written description requirement under 35 U.S.C. 112(a) for the same above-indicated reasons as for the same recitations in Claim 17.  The first recitation of “substantially titanium, aluminum, or copper” is not described in the application as filed because the word “substantial” or any variation thereof with a description of its meaning regarding the effect on an amount of titanium, aluminum or copper is absent.  In accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘ceramic metal coating.  
Claim Rejections - 35 USC § 112(a)
Claims 1 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification, while being enabling for a base layer including titanium, aluminum, silver, nickel or steel and for a first and second magnetron sputtering target, does not reasonably provide enablement for a base layer including a composition material or for a number of sputtered targets including at least one of, or substantially of for Claim 34, a titanium or aluminum or copper material, a composition of said base layer, a composition of said ceramic metal coating, and a composition of a sputtering reactive gas.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 1 and 34 claim a treated and coated part with a base layer of a soft metal layer which includes a composition material of or substantially of titanium . . . a magnetron sputtered coating adhered to the base layer, wherein the magnetron sputtered coating is a chemically-reactive, non-stoichiometric, ceramic metal coating . . . operating the magnetron sputtering apparatus in a process that is configured to produce the treated and coated part based on a composition of said base layer, a composition of said chemically-reactive, non-stoichiometric, ceramic metal coating of a number of sputtered targets and a composition of a sputtering reactive gas, where the number of sputtered targets includes at least one of a titanium or aluminum or copper material . . . controlling a number of process parameters of the magnetron sputtering apparatus. which are configured to result in a composition of the automotive trim piece from a chemical reaction between reactants of said number of sputtered targets and reactants of the sputtering reactive gas . . . the treated and coated part yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claim 15 can be used as claimed and whether claim 15 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1 and 34, it is believed that undue experimentation would be required because:

(b)	There is no direction or guidance presented for a host of composition materials, ceramic metal coatings, a large number of targets for DC sputtering radio frequency sputtering and ion sputtering, reactive or non-reactive sputtering gases or mixtures thereof for a host of reactants between the various target reactants and gases.  
(c)	There is an absence of working examples concerning a host of composition materials, ceramic metal coatings, a large number of targets for DC sputtering radio frequency sputtering and ion sputtering, reactive or non-reactive sputtering gases or mixtures thereof for a host of reactants between the various target releases and gases other than the specific examples of Fig. 5.   
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 34.  
Claim Rejections - 35 USC § 112(b)
Claims 17, 19-20, 24-25, 29-30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 17, 19-20, 24-25, 29-30, and 32, claim 17 and 34 have several recitation which lack clarity and are indefinite.  
First, Claims 17 and 34 recite “A treated and coated part of an automotive trim piece, comprising:  a plastic substrate . . . a base layer . . . a magnetron sputtered coating . . . and . . . Said treated and coated part produced by a process of: . . . applying a protective coating that adheres to the magnetron sputtered coating . . .”  This recitation is unclear, confusing and indefinite whether the process produces the claimed treated and coated part of automotive trim piece because the elements of the treated and coated part do not include a protective coating adhered to the magnetron sputtered coating.  
Second Claim 17 recites “A treated and coated part of an automotive trim piece, comprising: . . . the treated and coated part yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the automotive trim piece that is absent of colorant dyes.”  Claim 34 recites “A treated and coated part of an automotive trim piece, comprising: . . . the treated and coated part yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the automotive trim piece, which is configured to yield the predetermined color and metallic appearance without use 
Further Claim 34 recites “soft metal layer which is a composition of substantially titanium, aluminum or copper . . .”The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Third, both Claims 17 and 34 recite “where the number of sputtered targets includes at least one of a titanium or aluminum or copper material."  The lack of clarity arises from whether the at least one is a titanium material or aluminum material or copper material or where the material is just for copper.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011 ). 
Fourth both Claims 17 and 34 recite “presenting an uncoated part of the automotive trim piece for treatment and coating . . . operating the magnetron sputtering apparatus in a process that is configured to produce the treated and coated part based on a composition of said base layer, a composition of said chemically-reactive, non-stoichiometric, ceramic metal coating of a number of sputtered targets and a composition of a sputtering reactive gas . . .”  This recitation is unclear and indefinite whether the magnetron sputtering apparatus is operated to configure production of a treated and coated part based in addition to glow discharge treatment and the formation of a base layer and a magnetron 
Fifth both Claims 17 and 34 recite “. . . controlling a number of process parameters of the magnetron sputtering apparatus, which are configured to result in a composition of the automotive trim piece from a chemical reaction between reactants of said number of sputtered targets and reactants of the sputtering reactive gas . . . the treated and coated part yields a predetermined color and metallic appearance of the magnetron sputtered coating deposited onto the automotive trim piece . . .”  This recitation is unclear and indefinite whether controlling a number of process parameters of the magnetron sputtering apparatus configured to result in a composition of the automotive trim piece is the same or different result or yield of a predetermine color and metallic appearance?  
Sixth both Claims 17 and 34 recite “. . . placing the uncoated part in a vacuum chamber of the magnetron sputtering . . . operating the magnetron sputtering apparatus in a process that is configured to produce the treated and coated part based on a composition of said base layer, a composition of said chemically-reactive, non-stoichiometric, ceramic metal coating of a number of sputtered targets and a composition of a sputtering reactive gas . . .”  This recitation is unclear and indefinite whether the uncoated part placed in the vacuum chamber is the glow-discharged treated plastic substrate or such plastic 
Claim 33 recites “wherein the base layer includes an alternate composition material different than titanium such as aluminum, silver, nickel or steel” which is vague, unclear and indefinite how the base layer has the alternate as a replacement for the titanium.  Also “alternate composition different than titanium such as” is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation alternate composition material”, and the claim also recites such as aluminum, silver, nickel or steel, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
Claims 17, 19, 24, 29-30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0185518, Kawakami et al (hereinafter “Kawakami”) evidenced by and in view of U.S. 20070202344, Schettler et al. ( hereinafter “Schettler”) and evidenced by U.S. 2006/0070877, Tilsch et al. (hereinafter “Tilsch”) in view of relevant disclosure of Gang, T. master thesis further in view of U.S. 5,231,306, Meikle et al. hereinafter “Meikle” evidenced by U.S. 2012/0121349, Mihic et al. (hereinafter “Mihic”) and further in view of U.S. 6,013,320, Imhof et al. (hereinafter “Imhof”) evidenced by U.S. 2020/0056256, Takajo et al (hereinafter Takajo”).    
GANG, T. master thesis entitled “Preparation of TiAlN Thin Films by Mid-Frequency Unbalanced Magnetron Sputtering and Study of Their Properties”, China Excellent Master's Thesis Full-text Database, Engineering Technology I, February 15, 2015, pages B020-502 was submitted in the Chinese language by Applicants in the Information Disclosure Statement filed 04/30/2020.  Also provided by Applicant was and English language machine translation of a Chinese Patent Office Action issued October 9, 2019 in Chinese Application No. 201810156140.6 with English Translation, citing references AO-AP and AX therein 17.  Applicants referred to this English translation of the office action for a description of the relevance of the Gang Chinese thesis.  That English description of relevance is hereinafter referred to as “Gang”.  
Regarding Claims 17, 19, 24, 29-30, 32 and 34, Kawakami discloses in the entire document and particularly in the abstract and at ¶s 0004, 0009-0011-0029, 0047-0048, 0053-0056, 0086-0093 and claims 1 and 13-14 and Fig. 1 an ornamental or decorative article like a radio controlled timepiece having a display unit being configured to display time having a dial {i.e. treated and coated part} having, a substrate being made of a plastic material such as polycarbonate {i.e. plastic substrate} (For Claim 24), a first film being provided adjacent to said substrate by formation on at least a portion of the surface of the plastic substrate, said first film containing at least one substance selected Claim 34}.  
From ¶s 0018-0019 a decorative article is an article wherein preferably a topcoat layer made chiefly of a resin material such as a urethane resin and/or acrylic resin is over the second film.  By providing such a topcoat, the aesthetic appearance of the decorative article, for example, can be improved even further.  Furthermore, degradation and denaturation of the second film due to the effects of the external environment can be prevented more reliably and the decorative article can be provided with particularly excellent durability.  By making the topcoat out of such a resin, a topcoat having particularly excellent adhesion can be achieved {i.e. protective coating for the treated and coated part for Claims 17, 30 and 34}.  
From ¶s 0047-0048 the substrate can be polycarbonate or polyester or polyamide or a combination of two or more.  From ¶s 0053-0054, the decorative article 1 such as the radio controlled timepiece has a second film 4 made of a material containing at least one metal selected from the group made of Ag and Al and the decorative article 1 has an excellent aesthetic appearance (aesthetic beauty) as a result Claims 17 and 34} and markedly improved durability due to improved adhesion between the substrate and the film (second film) can be realized {i.e. titanium adhered to plastic substrate for adhesion and allowing for improved durability}.  Reading on pending Claims 17 and 34 for presenting an uncoated substrate, i.e. automotive trim piece, for treatment and coating with a first titanium sputtered coating having thereover a second sputtered coating of Ag or Al.  From ¶ 0091 sputtering as dry plating forming method for the second aluminum containing film a homogeneous second film 4 having uniform thickness and excellent adhesion to the first film 3 can be formed in a reliable manner.  As a result, the decorative article 1 ultimately obtained has an excellent aesthetic appearance and excellent durability.  Schettler evidences that ¶s 0034, 0037 
From ¶ 0088 the dry plating method, sputtering, of the first film can be formed in a simple and reliable manner by using the metal that will form the first film 3 or metal corresponding to the metal compound that will form the first film 3 as a target and executing the film formation in an atmosphere containing a gas corresponding to the constituent material or materials of the first film 3. For example, if the first film 3 is to be made of a metal (including alloys), favorable results can be obtained by using argon gas or other inert gas as the gas forming the processing atmosphere.  The thickness of first film 3 is from 0.01 to 0.3 µm (10 to 300 nm.) {see ¶ 0056}.  This range overlaps the range of thickness {of Claim 29} of 20-100 nm.  
From ¶ 0093 a dry plating method such as preferably sputtering is used for the second film 4, the second film can be formed in a simple and reliable manner by using the metal that will form the second film 4 as a target and executing the film formation in an atmosphere containing argon gas or another inert gas.  The position of the Office is that given from the above the metal for the second coat that is sputtered is Al, aluminum, the metal target would have aluminum.  Also nitrogen or acetylene can be used as a gas for sputtering from ¶ 0088 {for Claim 32}.  By using a dry plating method (vapor phase film forming method) to form the second film 4, a homogeneous second film 4 having uniform thickness and excellent adhesion to the first film 3 can be formed in a reliable manner.  As a result, the decorative article 1 ultimately obtained has an excellent aesthetic appearance and excellent durability.  

Kawakami does not expressly disclose that the substrate is an automotive trim piece or that the sputter coating of titanium for a first film is magnetron sputtering.  
Schettler directed to a part as is Kawakami with a decorative metal finish or appearance as disclosed in the abstract and ¶s 0032-0034, 0037, 0049-0050 and 0130 of a multilayer structure which is especially suitable for the anti-scratch sealing and decorative metallic finishing of topographically defined polymer surfaces, and to vacuum methods for building up the series of layers.  The substrate of polycarbonate can have an intermediate layer for improvement of the adherence between the polycarbonate and an overlying oxide layer like silicon-oxide layer such as from HMDSO where the intermediate layer Ia or IIa can be a metal layer such as titanium or chromium, which is used in the multilayer structure with a hard material multilayer for abrasion resistance as a protective hard material layer.  From ¶ 0050 intermediate layer IIa is 1000 nm, and preferably is a metal layer composed of Al, Cu, Co, Fe, Ni, Ti, Hf, V, Nb, Ta, Cr, Mo, W, or a mixture thereof, or is a layer based on titanium (TiO2, TIC, TiN, TiON, TiCN) {reading on operating magnetron sputtering for a metallic appearance from the composition of said base i.e. first sputtered layer of titanium for pending Claims 17 and 34}.  Particularly suitable is a metal layer, preferably a titanium layer, which is produced with the stuttering technique, for example by means of DC magnetron sputtering.  From ¶ 0130 for the multilayer structure, it is also possible to deposit coatings onto formed substrates of a polymer material, for example door entrance edges, emblems, decorative parts, operating Claims 17, 19, and 34}.      
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami a decorative article with a plastic substrate with a first sputtered film of titanium metal and a second sputtered film of aluminum for decoration with a topcoat for improved adhesion and durability as afore-described, where from Schettler the treated and coated polycarbonate with a sputtered titanium metallic layer of Kawakami is a magnetron sputtered titanium film shown by Schettler as suitable for polycarbonate substrates and where the decorative article is decorative parts, and operating elements and coverings, i.e. trim pieces, in the automotive sector motivated to have a multilayered polycarbonate part with adhesion of a hard coat and top coat with good durability for the treated coated part of Claims 17, 19, 24, 29-30, 32 and 34  Furthermore the combination of Schettler with Kawakami has a reasonable expectation of success to one of ordinary skill in the art because both are directed to titanium metal finishes on polycarbonate substrates with decorative metal finishes.
However Kawakami does not expressly disclose that the second film 4 from aluminum and titanium targets 0093 has any predetermined color.  
Gang discloses a method for preparing TiAlN thin films by Mid-Frequency Unbalanced Magnetron Sputtering, and specifically discloses the following technical contents (see Preparation of 2.5 TiAIN thin films, color analysis of 4.4 Claims 17 and 34} were deposited on YG6 cemented carbide by medium frequency unbalanced magnetron multifunction plating equipment.  Prior to plating, ion bombardment is required to remove some of the oxide layer from the surface of the substrate sample.  The main process steps are as follows: (1) glow cleaning, (2) bombardment with empty target ions, (3) deposition of TiN interlayer, (4) preparation of TiAlN thin films:  When TiAlN thin films are prepared, 1.51 x 10-1 Pa of high purity Ar gas is introduced as working gas, and the partial pressure of N2 gas varies from 0.3 x 10-1 Pa to 0.9 x 10-1 Pa; the Ti target current is 24A and the Al target current varies from 8A to 20A (i.e. reading on aluminum target and titanium target}. Takajo evidences at ¶ 0061 and 0079 that TiAlN is a 
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  
The color of the film is strongly related to the process parameters of deposition preparation, and the color of the film layer includes color and gloss, as shown in the table below.  The color of the films is mainly influenced by Al content and N 2 partial pressure.  The gloss depends on bias voltage and deposition time.  It can  film preparation and 4. 4TiAlN thin film color analysis). The TiN and TiAlN thin films were deposited on YG6 cemented carbide substrate by medium frequency unbalanced magnetron multifunction plating equipment. Prior to plating, ion bombardment is required to remove some of the oxide layer from the surface of the substrate sample. The main process steps are as follows: ( 1) glow cleaning, (2) bombardment with empty target ions, (3) deposition of TiN interlayer, (4) preparation of TiAlN thin films: When TiAlN thin films are prepared, 1.51 x 10-1 Pa of high purity Ar gas is introduced as working gas, and the partial pressure of N2 gas varies from 0.3 x 10-1 Pa to 0.9 x 10-1 Pa; the Ti target {reading on one target} current is 24A and the Al target {reading on a second target} current varies from 8A to 20A {reading on operating magnetron sputtering apparatus in a process configured to produce the treated and coated part based on a composition of chemically reactive unbalanced or non-stoichiometric ceramic metal coating from a number of targets and reactive gas, N2, and controlling a number of process parameters of the magnetron sputtering apparatus for a resultant composition of an automotive trim piece as in Kawakami modified by Schettler}.  
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. prima facie obvious).  Here the TiAlN magnetron sputtered film for color of Gang is or is with the Al second layer of Kawakami for the same purpose as a sputtered film of Al with Titanium and nitrogen from Gang for decorative purposes of color.   
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified by Schettler a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability on an automotive trim piece like covering, as afore-described, where from Gang an unbalanced magnetron sputtered TiAlN film ceramic film containing metal as composition of the automotive trim piece from a chemical reaction between reactants of titanium and aluminum from two targets and reactant gas N2 in magnetron sputtering where the aluminum and titanium from targets and N2 gas of Gang are or are with the second layer of Al of Kawakami providing decoration of color with a reasonable expectation of success to provide decoration as color from the afore-disclosures of Gang motivated to have a magnetron sputtered layer on a titanium layer for color as for the treated and coated part of Claims 17, 19, 24, 29-30, 32 and 34. 
However to any extent that Kawakami as modified does not expressly disclose that unbalanced magnetron sputtering to yield a TiAlN layer is non-stoichiometric or ceramic, Meikle is cited.  
Meikle discloses from the abstract and Col. 8, lines 8-16 a barrier material for use in preventing interdiffusion of silicon and aluminum at silicon/aluminum interfaces comprises a layer of titanium, aluminum, and nitrogen between about 100 and 1000 angstroms thick.  Adjusting stoichiometry of TiAlN {i.e. non-stoichiometric TiAlN} sputter barrier layer modifies the properties of the barrier so, other sputtering parameters may be used.  Also other fabrication processes altogether may be employed.  Also the various parts described may be made with a wide variety of dimensions and materials.  Additional materials may be added to the alloy.  Mihic evidences at ¶ 0061 that TiAlN layer is ceramic.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability on an automotive trim piece like covering, where an unbalanced magnetron sputtered TiAlN film from a chemical reaction between reactants from two sputtered targets and reactant sputtered N2 gas are or are with the second layer of Al of Kawakami providing decoration of color with metal appearance, as afore-described, where from Meikle the TiAlN is non-stoichiometrically adjusted as a TiAlN ceramic with a reasonable expectation of success because the magnetron sputtering of Kawakami in view of Schettler further in view of Gang is unbalanced and the stoichiometric adjustments in sputtering from Meikle modifies properties motivated to have a range of sputtering properties and fabrication processes for 
However Kawakami does not expressly disclose that the plastic substrate has a glow-discharge surface as a treatment for the treated and coated part.   
Imhof discloses in the abstract and at Col. 1, lines 25-50, a continuous process for metallizing where the synthetic substrate such as polyolefins, polyamides, polyesters, polyphenylene sulfides, or other polymers is conditioned by roughening as the result of glow discharge.  
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability on an automotive trim piece like covering, where an unbalanced magnetron sputtered TiAlN film from a chemical reaction between reactants from two sputtered targets and reactant sputtered N2 gas are or are with the second layer of Al of Kawakami providing decoration of color with metal appearance, where from Meikle the TiAlN is non-stoichiometric and ceramic, as afore-described, where from Imhof the plastic polymer is glow-discharge with a reasonable expectation of success from Imhof and motivated to condition the synthetic substrate for metallizing as for the treated and coated part of Claims 17, 19, 24, 29-30, 32 and 34.  
Claims 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami evidenced by and in view of Schettler and evidenced by Tilsch further in view of Gang and further in view of Meikle evidenced by Mihic and further in view of Imhof and further in view of U.S. 6,561,679, Erion et al. (hereinafter “Erion”).  
Regarding Claims 19-20 and 25, Kawakami in view of Schettler further in view of Gang and further in view of Meikle and further in view of Imhof is applied as to Claim 17, however Kawakami as modified does not expressly disclose a substrate that is an automotive lamp bezel or wherein the protective coating includes one of hexamethyldisiloxane (HMDSO) or tetramethyldisiloxane (TMDSO) for Claim 25.  
Erion directed to a part with a decorative coating such as a reflector or bezel of an automotive light {reading on Claims 19-20}.  From Col 1, lines37-59, for an improved more even coating in an automobile light providing a range of colors or tints, a decorative coating is on the reflector and a bezel connected to the reflector.  The decorative coating is applied to one or both of the reflector or the bezel.  The decorative coating includes a decorative layer that is a magnetron sputtered decorative layer.  From Col. 2, line 8 to Col. 3, line 18, for the sputter vapor deposition process like magnetron sputtering the target material can be copper and aluminum, although the target material may be made of other suitable elements, such as titanium and chromium.  The substrate is preferably a steel, titanium, tungsten carbide, aluminum, copper, or chromed metal, although the substrate can be a metallic compound, a plastic compound like polycarbonate or any other suitable material.  The substrate 35 is preferably a  on Claim 25}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a 
One of ordinary skill in the art would have considered it obvious in accordance with MPEP §2141 III Rationale G or 2143 I G as of the effective filing date of the pending application to have from Kawakami as modified a plastic substrate with a first magnetron sputtered film of titanium metal and a second film of aluminum for decoration with a topcoat for improved adhesion and durability .  
Response to Arguments
Applicant’s arguments filed 05/14/2021 have been carefully considered but are moot regarding claims as amended. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787